Exhibit 10.1


SMARTFINANCIAL, INC.
STOCK APPRECIATION RIGHTS AGREEMENT


This Stock Appreciation Rights Agreement (this “Agreement”) is made and entered
into as of [DATE], 2017 by and between SmartFinancial, Inc., (the “Company”) and
[NAME] (the “Grantee”).
Grant Date:             [DATE]            
Number of SARs:         [NUMBER]            
Exercise Price per SAR:     $[PRICE]            
Expiration Date:         [DATE]            


1.Grant of Stock Appreciation Rights.
1.1.    Grant. The Company hereby grants to the Grantee an aggregate of [NUMBER]
cash-settled stock appreciation rights (the “SARs”) with respect to the common
stock, par value $1.00 per share, of the Company (the “Common Stock”). Each SAR
entitles the Grantee to receive, upon exercise, an amount in cash equal to the
excess of (a) the fair market value of a share of Common Stock on the date of
exercise, over (b) the Exercise Price (the “Appreciation Value”). As used
herein, “fair market value” means the closing price of a share of Common Stock
(or if no sales were reported the closing price on the date immediately
preceding such date) as quoted on such exchange or system on the day of
determination. In the absence of an established market for the Common Stock,
the fair market value shall be determined in good faith by the compensation
committee of the Company’s board of directors (the “Compensation Committee”) and
such determination shall be conclusive and binding on all persons.
1.2.    Consideration; Subject to Plan. The grant of the SARs is made in
consideration of the services to be rendered by the Grantee to the Company.
1.3.    No Stock Rights. The SAR granted pursuant to this Agreement may be
exercised solely for cash. The cash-settled SAR granted hereunder provides no
rights to any class or series of equity of the Company.
2.Vesting and Expiration.
2.1.    Vesting Schedule. The SARs will fully vest and become exercisable on the
third anniversary of the Grant Date. Except as otherwise provided in this
Agreement, the unvested SARs will not be exercisable on or after the Grantee’s
termination of service as an employee of the Company or any affiliate or
subsidiary of the Company.
2.2.    Expiration. The SARs will expire on December 31, 2020 (the “Expiration
Date”).
3.Termination of Continuous Service.
3.1.    Termination for Reasons Other Than Cause, Death, Disability. If the
Grantee’s employment is terminated for any reason other than Cause (as defined
below), death or Disability (as defined below), the Grantee may exercise the
vested SARs, but only within such period of time ending on the earlier of (a)
the date three months following the termination of the Grantee’s employment or
(b) the Expiration Date.
3.2.    Termination for Cause.
(a)    If the Grantee’s Continuous Service is terminated by the Company for
Cause, the SARs (whether vested or unvested) shall immediately terminate and
cease to be exercisable.
(b)    As used herein, the term “Cause” shall mean:
(i)    If the Grantee is a party to an employment or service agreement with the
Company or its affiliates and such agreement provides for a definition of Cause,
the definition contained therein; or
(ii)    If no such agreement exists, or if such agreement does not define Cause,
then: (A) the commission of, or plea of guilty or no contest to, a felony or a
crime involving moral turpitude or the commission of any other act involving
willful malfeasance or material fiduciary breach with respect to the Company or
its affiliates; (B) conduct that results in or is reasonably likely to result in
harm to the reputation or business of the Company or any of its affiliates; (C)
gross negligence or willful misconduct with respect to the Company or its
affiliates; or (D) material violation of state or federal securities laws. The
Compensation Committee, in its absolute discretion, shall determine the effect
of all matters and questions relating to whether the Grantee has been discharged
for Cause.
3.3.    Termination due to Disability.
(a)    If the Grantee’s employment terminates as a result of the Grantee’s
Disability, the Grantee may exercise the vested SARs, but only within such
period of time ending on the earlier of (a) the date 12 months following the
Grantee’s termination of employment or (b) the Expiration Date.
(b)    As used herein, the term “Disability” shall mean the inability of the
Grantee to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.
3.4.    Termination due to Death. If the Grantee’s employment terminates as a
result of the Grantee’s death, the vested SARs may be exercised by the Grantee’s
estate, by a person who acquired the right to exercise the SARs by bequest or
inheritance or by the person designated to exercise the SARs upon the Grantee’s
death, but only within the time period ending on the earlier of (a) the date 12
months following the Grantee’s death or (b) the Expiration Date.
4.Manner of Exercise.
4.1.    When to Exercise. Except as otherwise provided in this Agreement, the
Grantee (or in the case of exercise after the Grantee’s death or incapacity, the
Grantee’s executor, administrator, heir or legatee, as the case may be) may
exercise his or her vested SARs, in whole or in part, at any time after vesting
and until the Expiration Date or earlier termination pursuant to Section 3
hereof, by following the procedures set forth in this Section 4. If partially
exercised, the Grantee may exercise the remaining unexercised portion of the
SARs at any time after vesting and until the Expiration Date or earlier
termination pursuant to Section 3 hereof. No SARs shall be exercisable after the
Expiration Date.
4.2.    Election to Exercise. To exercise the SARs, the Grantee (or in the case
of exercise after the Grantee’s death or incapacity, the Grantee’s executor,
administrator, heir or legatee, as the case may be) must deliver to the Company
a written notice (or notice through another previously approved method, which
could include a web-based or e-mail system) to the [Chief Financial Officer] of
the Company which sets forth the number of SARs being exercised, together with
any additional documents the Company may require. Each such notice must satisfy
whatever then-current procedures apply to the SARs and must contain such
representations as the Company requires.
4.3.    Date of Exercise. The SARs shall be deemed to be exercised on the
business day that the Company receives a fully executed exercise notice. If the
notice is received after business hours on such date, then the SAR shall be
deemed to be exercised on the business date immediately following the business
date such notice is received by the Company.
5.Withholding. Prior to the payment of the Appreciation Value in connection with
the exercise of the SARs, the Grantee must make arrangements satisfactory to the
Company to pay or provide for any applicable federal, state, and local
withholding obligations of the Company.
6.Form of Payment. Upon the exercise of all or a portion of the SARs, the
Grantee shall be entitled to a cash payment equal to the Appreciation Value of
the SARs being exercised, less any amounts withheld pursuant to Section 5.
7.Section 409A; No Deferral of Compensation. This Agreement is not intended to
provide for the deferral of compensation within the meaning of Section 409A of
the Internal Revenue Code (the “Code”). The Company reserves the right to
unilaterally amend or modify this Agreement, to the extent the Company considers
it necessary or advisable, in its sole discretion, to comply with, or to ensure
that the SARs granted hereunder are not subject to, Section 409A of the Code.
8.No Right to Continued Employment. This Agreement shall not confer upon the
Grantee any right to be retained in any position, as an employee, consultant or
director of the Company. Further, nothing in this Agreement shall be construed
to limit the discretion of the Company to terminate the Grantee’s employment at
any time, with or without Cause.
9.Transferability. The SARs are not transferable by the Grantee other than to a
designated beneficiary upon the Grantee’s death or by will or the laws of
descent and distribution, and are exercisable during the Grantee’s lifetime only
by him or her. No assignment or transfer of the SARs, or the rights represented
thereby, whether voluntary or involuntary, by operation of law or otherwise
(except to a designated beneficiary upon death by will or the laws of descent or
distribution) will vest in the assignee or transferee any interest or right
herein whatsoever, but immediately upon such assignment or transfer the SARs
will terminate and become of no further effect.
10.Change in Control.
10.1.    Effect on SARs. In the event of a Change in Control (as defined below),
notwithstanding any provision to the contrary, the SARs shall become immediately
vested and exercisable.
10.2.    Cash-out. In the event of a Change in Control, the Compensation
Committee may, in its discretion, cancel the SARs and pay to the Grantee the
Appreciation Value of the SARs based upon the price per share of Common Stock
received or to be received by other shareholders of the Company in the event.
Notwithstanding the foregoing, if at the time of a Change in Control the
Exercise Price of the SAR equals or exceeds the price paid for a share of Common
Stock in connection with the Change in Control, the board of directors may
cancel the SAR without the payment of consideration therefor.
10.3.    “Change in Control” Defined. As used herein, “Change in Control” shall
mean: (a) a change in the ownership of the Company within the meaning of
Treasury Regulations § 1.409A-3(i)(5)(v); (b) a change in the effective control
of the Company within the meaning of Treasury Regulations § 1.409A-3(i)(5)(vi);
or (c) a change in the ownership of a substantial portion of the Company's
assets within the meaning of Treasury Regulations § 1.409A-3(i)(5)(vii),
substituting 80% for 40% under Treasury Regulations § 1.409A-3(i)(5)(vii)(A).
11.Tax Liability and Withholding. Notwithstanding any action the Company takes
with respect to any or all income tax, social insurance, payroll tax, or other
tax-related withholding (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items is and remains the Grantee’s responsibility and the Company
(a) makes no representation or undertakings regarding the treatment of any
Tax-Related Items in connection with the grant, vesting, or exercise of the SARs
and (b) does not commit to structure the SARs to reduce or eliminate the
Grantee’s liability for Tax-Related Items.
12.Compliance with Law. The exercise of the SARs shall be subject to compliance
by the Company and the Grantee with all Applicable Laws, including the
requirements of any stock exchange on which the Company’s shares of Common Stock
may be listed. The Grantee may not exercise the SARs if such exercise would
violate any applicable Federal or state securities laws or other laws or
regulations.
13.Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Chief Financial Officer of
the Company at the Company’s principal corporate offices. Any notice required to
be delivered to the Grantee under this Agreement shall be in writing and
addressed to the Grantee at the Grantee’s address as shown in the records of the
Company. Either party may designate another address in writing (or by such other
method approved by the Company) from time to time.
14.Governing Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of Tennessee without regard to conflict of law
principles.
15.Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Grantee and the
Grantee’s beneficiaries, executors, administrators and the person(s) to whom the
SARs may be transferred by will or the laws of descent or distribution.
16.Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each provision of this Agreement shall be severable and
enforceable to the extent permitted by law.
17.Discretionary Nature of Plan. The grant of the SARs in this Agreement does
not create any contractual right or other right to receive any SARs or other
awards in the future. Future awards, if any, will be at the sole discretion of
the Company. Any amendment, modification, or termination of the Agreement shall
not constitute a change or impairment of the terms and conditions of the
Grantee’s employment with the Company.
18.Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the SAR, prospectively or retroactively; provided, that, no such
amendment shall adversely affect the Grantee’s material rights under this
Agreement without the Grantee’s consent.
19.No Impact on Other Benefits. The value of the Grantee’s SARs is not part of
his or her normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.
20.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.
21.Acceptance. The Grantee hereby acknowledges receipt this Agreement. The
Grantee acknowledges that there may be adverse tax consequences upon exercise of
the SARs and that the Grantee should consult a tax advisor prior to such
exercise.




[signature page follows]


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


SMARTFINANCIAL, INC.                    GRANTEE






________________________________                ________________________________
William Y. Carroll, Jr.                        [NAME]
President and Chief Executive Officer




1    

